Title: To James Madison from Elbridge Gerry, 18 September 1813
From: Gerry, Elbridge
To: Madison, James


Sir,Cambridge 18th September 1813
I have the honor to transmit a letter received from Jacob Gerrish Esq of Newbury Port of the 16th instant, with the statements therein enclosed. As they relate to supplies for the enemy, I have no doubt thereof; & it is much to be regretted that your wise proposition for laying an embargo last session was not adopted. With the highest esteem & respect, I have the Honor to remain, Sir, yours very sincerely
E. Gerry
